DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/04/2021 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6-7 & 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 6, the recitation “equivalent to at least 5% of the weight” is vague and indefinite. It is unclear how the “5% of the weight” would be determined to be “equivalent”. The claim or the specification does not describe how the applicant’s method would determine ANY weight, consequently an equivalent 5% of weight.
Claim 7 is rejected based on the dependency from Claim 6.

The term “dynamic water level variation” in claim 12 is a relative term which renders the claim indefinite. The term “dynamic water level variation” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 & 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Awashima (US 2013/0152840).
Regarding Claim 1, Awashima disclose a method of installing a wind turbine generator onto a floating foundation [A working system includes a floating type floating structure, and a working ship configured to perform at least installation] (Abstract), comprising: 
pre-ballasting a floating foundation [2] to float at a predetermined vertical position before installation of a wind turbine generator [9] component onto the floating foundation [2] (FIG. 4A, ¶ [0054]; wherein FIG. 4A illustrates a state before work); 
bringing a wind turbine generator [9] component towards the floating foundation [2] until direct or indirect contact is made with the floating foundation [3] (FIG. 4A-4C, ¶ [0057]; Specifically, the working ship 3 is moved close to the floating structure 2, and the gripping section 7 of the working ship 3 is engaged with the column section 4 of the floating structure 2.); and 
removing ballast [by 52 & 51] from the floating foundation [2] to increase the buoyancy of the floating foundation [2] such that weight of the wind turbine generator [9] component supported by the floating foundation [2] is increased from substantially zero to substantially the entire weight of the wind turbine generator component [9] (FIG. 3-4C, Claim 2; wherein the raising/lowering device is a ballast adjusting device provided in the ballast section of the floating structure), 
[9] is initially supported by lifting equipment [using crane 31] and is lowered by the lifting equipment [using crane 31] towards the floating foundation [2] and the vertical position of the floating foundation [2] is substantially unchanged during transferring weight of the wind turbine generator [9] component onto the floating foundation (FIG. 5A, ¶ [0059-0060]; working process is a process for installing the wind power generation device 9 at the top of the floating structure 2. Specifically, using the crane 31).
Regarding Claim 2, Awashima disclose the method according to claim 1 [see rejected Claim 1],  
further comprising maintaining the floating foundation [2] at a substantially constant attitude just prior to and/or during installation of the wind turbine generator component [9] onto the floating foundation [2] (FIG. 4A-5A, Claim 1; with the gripping section of the working ship engaged with the flange section of the floating structure in a floating state, the floating structure or the working ship is raised or lowered to secure the floating structure to the working ship).
Regarding Claim 3, Awashima disclose the method according to claim 1 [see rejected Claim 1], 
further comprising maintaining the floating foundation [2] substantially horizontal prior to and/or during installation of the wind turbine generator component [9] onto the floating foundation [2] (FIG. 4A-5A, Claim 1; the working ship includes a gripping section capable of engaging with the flange section).
Regarding Claim 4, Awashima disclose the method according to claim 1 [see rejected Claim 1], 
wherein the steps of bringing a wind turbine generator [9] component towards the floating foundation [2], OR wherein the wind turbine generator component is the entire wind turbine generator to be installed onto the floating foundation [2] (FIG. 4A-5A, Claim 1; the floating structure or the working ship includes a raising/lowering device configured to raise and lower the floating structure or the working ship, … the floating structure or the working ship is raised or lowered to secure the floating structure to the working ship).
Regarding Claim 5, Awashima disclose the method according to claim 1 [see rejected Claim 1], 
wherein pre-ballasting the floating foundation [2] to float at a predetermined vertical position includes setting the vertical position to an expected final vertical position once all components of the wind turbine generator have been installed onto the floating platform (As shown in FIG.5B).

Regarding Claim 6, Awashima disclose the method according to claim 1 [see rejected Claim 1], 
further comprising connecting the wind turbine generator component [9] to the floating foundation [2] once contact is made to substantially prevent lateral displacement [by 6] of the wind turbine generator component [9] relative to the floating foundation [2] before removing ballast from the floating foundation [5] equivalent to at least 5% of the weight [by “lowering and raising the ballast”] of the wind turbine generator component [9], and preferably before removing any ballast from the floating foundation [2] (FIG. 4A-5A; wherein the raising/lowering device is a ballast adjusting device provided in the ballast section of the floating structure, or a ballast adjusting device provided in the working ship, or a jack capable of raising and lowering the gripping section together with the working ship).
Regarding Claim 7, Awashima disclose the method according to claim 6 [see rejected Claim 6], 
further comprising securing [by 7] the wind turbine generator component [9] to the floating foundation [2] to substantially prevent vertical displacement of the wind turbine generator component [9] relative to the floating foundation [2] after removing ballast [by 51] from the floating foundation [3] (FIG. 3, FIG. 5A, ¶ [0053]).
Regarding Claim 8, Awashima disclose the method according to claim 1 [see rejected Claim 1], 
wherein the lifting equipment is a crane, or a hoist, preferably the lifting equipment includes a tension line, such as a crane cable [the working process is a process for installing the wind power generation device 9 at the top of the floating structure 2. Specifically, using the crane 31 or the like] (¶ [0059]).
Regarding Claim 9, Awashima disclose the method according to claim 1 [see rejected Claim 1], 
wherein the wind turbine generator [9] component is initially supported by the lifting equipment by one or more tension lines [“tension line” above 91], and further comprising paying out the one of more tension lines to offset or at least partially compensate a retraction in the tension line(s) as tension in the tension line(s) is reduced during transferring weight of the wind turbine generator component onto the floating foundation [2] (FIG. 5A, Claim 8, ¶ [0059]; Also, in cases where the facilities of the working ship 3 such as the crane 31 are used, the component parts can be easily positioned and thus can be installed in a stable state. Further, the transfer of workers and the conveyance of component parts and the like from the working ship 3 to the floating structure 2 can be safely and smoothly carried out).
Regarding Claim 10, Awashima disclose the method according to claim 1 [see rejected Claim 1], 
wherein the mass of ballast removed does not exactly match the mass of the wind turbine generator component being installed onto the floating platform to account for a difference between the centre of gravity of the ballast and the centre of gravity of the wind turbine generator component being installed (FIG. 4A-5A, Claim 8; by “attaching and detaching”).
Regarding Claim 11, Awashima disclose the method according to claim 1 [see rejected Claim 1], 
wherein the vertical position [of 91] is taken with respect to either the top surface of the body of water in which the foundation is floating [2 is floating before installing 9], or with respect to a fixed ground surface adjacent the body of water in which the foundation is floating (FIG. 4A-5A).
Regarding Claim 12, Awashima disclose the method according to claim 1 [see rejected Claim 1], 
further comprising adding or removing ballast from the floating foundation to account for dynamic water level variation [wherein the ballast section has a ballast tank to and from which water can be supplied and discharged, and water is supplied to and discharged from the ballast tank in accordance with lowering and raising by the raising/lowering device] (FIG. 4A-5A, Claim 4).
Regarding Claim 13, Awashima disclose a system for installing a wind turbine generator onto a floating foundation [A working system includes a floating type floating structure, and a working ship configured to perform at least installation or maintenance of the floating structure] (Abstract), comprising: 
a floating foundation [2] having variable buoyancy [2 floats and therefore “having a variable buoyancy] (FIG. 4A-4B); 
lifting equipment [3] for bringing a wind turbine generator [9] component towards the floating foundation [3] until direct or indirect contact is made with the floating foundation [3] (FIG. 4A-4C, Claim 1); and 
a controller [36] coupled to a ballast removal device [52] associated with the floating foundation [2] for removing ballast [by 51] from the floating foundation [2] to increase the buoyancy of the floating foundation such that weight of the wind turbine generator component supported by the floating foundation is increased from substantially zero to substantially the entire weight of the wind turbine generator component [The working ship 3 may be equipped, as illustrated in FIG. 3, with a controller 36 for controlling the supply/discharge of water to/from the ballast tank 51 of the floating structure 2] (FIG. 3, ¶ [0053]), 
wherein the controller [36] is configured to maintain a vertical position of the floating foundation [2] substantially unchanged during transferring weight of the wind turbine generator component onto the floating foundation [2] (FIG. 3-4C, ¶ [0060]; At this time, the ballast tank 51 of the floating structure 2 and the ballast tank 34 of the working ship 3 may be controlled by the controller 36 and the monitor 37, shown in FIG. 3, so that the floating structure 2 may not fall),
Regarding Claim 14, Awashima disclose the system according to claim 13 [see rej. Claim 13], 
further comprising at least one sensor [11] selected from a tilt sensor and/or a level sensor and/or a pressure sensor coupled to the controller [36], preferably the floating foundation includes the at least one sensor [2 is shown to include 11] (FIG. 3, ¶ [0053]; The floating structure 2 includes a sensor 11 for detecting the posture (inclination) of the floating structure 2).
Regarding Claim 15, Awashima discloses the system according to claim 13 [see rej. Claim 13], 
wherein the controller is configured for adjusting the buoyancy of the floating foundation such that the attitude of the floating foundation is substantially unchanged during transferring weight of the wind turbine generator component onto the floating foundation (FIG. 3, ¶ [0053]; The floating structure 2 includes a sensor 11 for detecting the posture (inclination) of the floating structure 2).
Regarding Claim 17, Awashima discloses the system according to claim 13 [see rej. Claim 13], wherein the lifting equipment is floating or is supported by a floating vessel (As shown in FIG. 1-5A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Awashima (US 2013/0152840) according to Claim 13 and in further view of Romo (US 2014/0216169).
Regarding Claim 16, Awashima discloses the system according to claim 13 [see rej. Claim 13], wherein the wind turbine generator component is initially connected to the lifting equipment by one or more tension lines [as shown in FIG. 4A-5B, Claim 8].
However, Awashima does not discloses “further comprising a load sensor coupled to the tension line(s) and to the controller.”
Romo teaches “further comprising a load sensor [14] coupled to the tension line(s) [6] and to the controller [central monitoring system] (FIG. 2, Claim 14).”
A POSITA would recognize that adding additional sensors to a system controller with one or more sensors is well known in the art and would not change the scope of Awashima’s system.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Romo’s tension sensor into Awashima system. One would be motivated to do so to assist with the installation of the wind turbine into the floating system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH ORTEGA/Examiner, Art Unit 2832